Mr. Justice Sharp
also dissenting.
I disagree with the holding of the majority opinion in reversing and remanding this case without passing upon the record for any errors that might be presented. This Court has acquired jurisdiction of this case, and there is no divison of opinion in this Court that there is evidence to sustain the judgment of the trial court. The writ of error was granted upon this point. The Court of Civil Appeals under the law has the power to reverse and remand a case for insufficiency of evidence to support the judgment of the trial court, and if the Court of Civil Appeals had limited its order to that rule, this Court would not have had jurisdiction to grant a writ of error in this case.
The Court of Civil Appeals went beyond the power to reverse and remand the case for insufficiency of evidence to support the judgment, and held that the evidence in this case as a matter of law did not support the judgment of the trial court in favor of plaintiff, and reversed and rendered the case. That holding gave the Supreme Court the power to review the evidence and affirm the judgment of the trial court. Tweed v. Western Union Telegraph Co., 107 Texas 247, 255, 166 S. W. 696, 177 S. W. 957; Beck v. The Texas Company, 105 Texas 303, 148 S. W. 295; Marshburn v. Stewart, 113 Texas 519, 260 S. W. 565; Galveston H. & S. A. Ry. Co. et al. v. American Grocery Co. et al. 122 Texas 1, 36 S. W. (2d) 985; National Bond & Mortgage Corporation v. Davis, 60 S. W. (2d) 429; First State Bank v. Metropolitan Casualty Ins. Co., 125 Texas 113, 79 S. W. (2d) 835, 98 A. L. R. 1256; Walton v. Walton (Tex. Comm. App.), 228 S. W. 921; Cox v. St. Louis & San Francisco Ry. Co., 111 Texas 8, 222 S. W. 964.
*304If the Court of Civil Appeals had reversed and remamded the case on the insufficiency of the evidence, that ruling would have bound this Court to such holding. Marshburn v. Stewart, supra; Electric Express & Baggage Co. v. Ablon, 110 Texas 234, 218 S. W. 1030; Tweed v. Western Union Telegraph Co., supra; Wallace v. Southern Cotton-Oil Co., 91 Texas 18, 40 S. W. 399; Choate v. San Antonio & A. P. Ry. Co., 91 Texas 409, 44 S. W. 69.
Mr. Justice Greenwood in the case of Marshburn v.' Stewart, supra, clearly pointed out the distinction when the Court of Civil Appeals reverses and remands or reverses and renders a case. In speaking for this Court he said:
“There is a difference in the authority of the Supreme Court in causes wherein the Court of Civil Appeals enters a final judgment by affirming that of the trial court or by rendering a different judgment, and in causes wherein the judgment of the trial court is reversed and the case remanded for a new trial. The distinction was stated with clearness and precision in Tweed v. Western Union Telegraph Company, 107 Texas, (247) 255, (166 S. W. 696,) 177 S. W. 957, as follows: ‘With the Court of Civil Appeals invested with the full power of determining the facts of the cause, and setting aside the verdict of a jury on the facts, it must be assumed, . . . that in reaching a conclusion that the evidence showed as a matter of law that the plaintiff was not entitled to recover, and for that reason ordering that the cause be remanded, in the same case it would have held that the verdict was against the weight of the evidence. With a case thus remanded under the judgment of the Court of Civil Appeals, it would amount to a denial of its authority to determine the facts and set aside a verdict on the evidence for this court to assume the power of rendering the judgment because it differed with the conclusion reached by that court upon the effect of the evidence.
“ ‘Beck v. The Texas Company, 105 Texas, 303, 148 S. W., 295, furnishes no analogy. The distinction between that case and this one is manifest. There the court did not exercise the authority it possessed to set aside the verdict on the facts and remand the cause. It rendered judgment in favor of the defendant on the facts; and in doing so made no finding of fact which would defeat recovery. In differing with the Court of Civil Appeals upon the question of law as to the effect of the evidence, we were authorized to affirm the judgment of the lower court, since the Court of Civil Appeals had not sought to exercise its province of determining the facts and ordering the case *305remanded for another trial because of its difference with the jury on the facts, and in affirming the judgment we therefore in no wise trenched upon its authority. Had the Court of Civil Appeals there remanded the case instead of rendering judgment, we would have been compelled to respect its judgment to that extent and could not have affirmed the trial court judgment.’ ”
The rule stated above has been followed by this Court for many years, as shown by the many decisions cited above. The cases cited clearly show that where the Court of Civil Appeals has reversed and rendered a case, this Court has taken jurisdiction and has reviewed the record, and if no errors were committed the judgment of the Court of Civil Appeals has been reversed and the judgment of the trial court has been affirmed.
The majority opinion cites Choate v. San Antonio & A. P. Ry. Co., 91 Texas 406, 44 S. W. 69, and Hall Music Co. v. Robinson et al., 117 Texas 261, 1 S. W. (2d) 857, as sustaining the ground for its holding. In the Choate case the Court of.Civil Appeals did not reverse and render the case, but reversed and remanded the case on the insufficiency of the evidence, and it was held that the Supreme Court did not have jurisdiction to grant a writ of error. The Hall Music Co. case involved a certified question relating to a special issue and the assignment of error presented to the Court of Civil Appeals. The opinion in which the certified question was answered briefly shows the issue, the assignment, and the condition of the record. The certified question in that case is not precisely the question involved here, but not the slightest suggestion was made in the opinion in that case that the rule announced by this Court in the prior cases above cited was overruled. Furthermore, since that opinion this Court has in many cases dealing with questions precisely similar to the one in this case cited with approval the cases cited above. In the case of Woods v. Townsend, 144 Texas 594, 192 S. W. (2d) 884, no reference is made to the cases cited above, and no suggestion is made that they were being overruled. If the rule announced in those cases is to be overruled, the cases should be specifically named, so that there will be no confusion about the rule in the future.
The policy of the law is to dispose of litigation without undue delay and without extra cost to litigants. By exercising the jurisdiction which this Court has already acquired in this case, the record can be examined for any errors that might have been committed. By refusing to do this, the case would start *306again on a circuitous route, which would take time and entail much expense; and the trial court would have no guide by which to retry the case, because all the proceedings had in the trial court as well as the proceedings on the appeal to the Court of Civil Appeals and this Court would be nullified. This Court is the last resort for litigants, and since we now have jurisdiction of the case, I see no sound reason for not exercising it. The record should be reviewed, and if no error has been committed, the judgment of the Court of Civil Appeals should be reversed and the judgment of the trial court affirmed.
Opinion delivered November 23, 1949.
No motion for rehearing on file.